     Case 1:16-cv-01658-AWI-JLT Document 68 Filed 12/01/20 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA

10

11   RICARDO MARTINEZ,                                 CASE No. 1:16-cv-1658-AWI-JLT (PC)
12                       Plaintiff,                    ORDER LIFTING STAY
13
            v.
14
     D. DAVEY, et al.,
15
                         Defendants.
16

17         Plaintiff has opted out of the Court’s Post-Screening ADR Project. (Doc. 67.)
18   Accordingly, the Court ORDERS:
19         1.     the stay is LIFTED; and

20         2.     the Clerk of the Court is directed to issue a Discovery and Scheduling Order.

21

22   IT IS SO ORDERED.

23      Dated:   November 30, 2020                          /s/ Jennifer L. Thurston
24                                                  UNITED STATES MAGISTRATE JUDGE

25

26
27

28


                                                   1
